Citation Nr: 1117854	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  07-35 692	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for right ear hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1969 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran withdrew his request for a Board hearing by correspondence dated in October 2008.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  A right ear hearing loss disability was not manifest during active service, was not manifest in close proximity thereto, and is not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSION OF LAW

A right ear hearing loss disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in a letter from the RO dated in February 2007.  That letter notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the February 2007 VA correspondence.  The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, an August 2008 VA examination report, private treatment records, and the Veteran's statements in support of his claim.  The Board finds that further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2008 VA audiology examination findings are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

A hearing loss disability for VA compensation purposes is defined by regulation and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).

Once the requirements of 38 C.F.R. § 3.385 have been met and a present hearing "disability" under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service.  In particular, the Court has held that 38 C.F.R. § 3.385 operates to establish when a measured hearing loss is, or is not, a "disability" for which compensation may be paid, provided that the requirements for service connection are otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et. al. eds., 1988).  Even if a Veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss to active service.  Id. at 158.  The threshold for normal hearing is 0 to 20 decibels.

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability, and that the veteran is required to meet his evidentiary burden as to service connection such as whether there is a current disability or whether there is a nexus to service which both require competent medical evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).

Service connection can be granted for certain diseases, including an organic disease of the nervous system (sensorineural hearing loss), if manifest to a degree of 10 percent or more within one year of separation from active service.  Where a veteran served 90 days or more of continuous, active military service during a period of war and certain chronic diseases become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010). 

The Court, however, has held that even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2010).

In this case, the Veteran's service treatment records are negative for complaint, treatment, or diagnosis related to right ear hearing loss.  Records show he served in the Republic of Vietnam and that he received awards and medals including the Combat Action Ribbon.  An audiological evaluation upon enlistment in May 1969 revealed, puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
5
LEFT
5
5
0
0
10


Audiological evaluation in October 1971 revealed, puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
10
10
30
LEFT
40
40
30
40
50

An authorized audiological evaluation in November 1971 revealed, puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
10
10
10
LEFT
40
40
30
40
50

In his February 2007 application for VA compensation benefits the Veteran reported that his duties during service with the "Seabees" included mechanic work and heavy equipment repair.  He described having been exposed to weapons noise during training and having felt the concussions and blasts from the eight inch guns on base in Phu Bai.  

On VA audiology examination in August 2007 the Veteran reported that he was exposed to weapons and construction equipment noise in service and that after service he worked as an electrician/maintenance man inspecting and repairing electrical equipment without exposure to high levels of noise.  He denied any history of ear injury or disease and reported that his family and friends told him he did not seem to hear well.  He stated he had not been aware of any significant hearing loss.  He reported he had experienced ringing in the ears since Vietnam.  


An authorized audiological evaluation revealed, puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
70
LEFT
15
25
15
40
75

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  The diagnosis was bilateral hearing disability according to VA regulations.  The examiner noted that service treatment records revealed normal right ear hearing upon separation examination and found that the Veteran's present right ear hearing disability was not the result of military activity.

The examiner also found that the Veteran's tinnitus was likely the result of military noise exposure and, in essence, found inconsistencies in the left ear audiology findings upon separation indicating the left ear hearing loss was not the result of service.  The September 2007 rating decision denied right ear hearing loss service connection, but established service connection for tinnitus and left ear hearing loss.  It was noted that the evidence indicating hearing loss during active service was persuasive.  

In subsequent statements in support of his claim the Veteran asserted that his right ear had been exposed to the same level of noise as the left during active service.  He stated that service connection should also be established for the right ear.  

Based upon the evidence of record, the Board finds a right ear hearing loss disability was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.  The evidence also does not demonstrate that it was manifest to a degree of 10 percent within one year of service.  The Board finds that the opinion of the August 2007 VA examiner is persuasive.  The examiner's opinion is shown to have been based upon a review of the evidence of record and a thorough examination of the Veteran.  An adequate rationale for the etiology opinion was provided.  With regard to the Veteran's statements that his right ear hearing loss is related to service, the Board finds that the Veteran is not competent to establish that a disability first manifest decades post service is related to an in-service event.  Here, the question of etiology is medically complex and outside the range of a layman's competence.  As noted by the Court, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).

The evidence in this case shows the Veteran's right ear hearing loss was first manifest more than 35 years after his release from active service and there is no competent and probative evidence of symptoms related to the disorder having continued since active service.  While continuity of symptomatology (as opposed to continuity of treatment) is required, this lengthy period with neither complaint nor treatment is evidence to be considered regarding continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, there is no reasoned opinion of record that purports to relate any current right ear hearing loss to service.  Therefore, the Board finds entitlement to service connection is not warranted.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claim.



ORDER

Entitlement to service connection for right ear hearing loss is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


